DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the instant application is directed to a system, a method, and a non-transitory computer readable storage medium for use in industrial safety comprising: a remote plurality of remote sensing devices (RSDs) configured to be distributed throughout an industrial facility; a facility safety control system (FSCS).a sensing unit comprising one or more sensors configured to sense characteristics of an environment surrounding the RSD; a processing unit; a communication unit; wherein each RSD is configured to identify safety data to be communicated to the FSCS; in response to identifying safety data to be communicated to the FSCS by way of one or more other RSDs; identify one or more RSDs of the plurality of RSDs in communication range of the RSD and having a power level above a threshold power level; and select a second RSD of the plurality of RSDs from the one or more RSDs of the plurality of RSDs identified as being in communication range of the RSD and having a power level above the threshold power level; and send, to the second RSD, the safety data. The closest prior arts, Merkey et al. (US Patent # 10,861,265 B1), Fradkin (Pub # US 2020/0257608 A1), and Prabhaker et al. (Pub # US 2017/0154518 A1). Merkey et al. disclose techniques for a security and automation system comprising a method for receiving sensor data associated with at least one sensor of the security and automation system; analyzing the received sensor data; and initiating a function of the security and automation system based on the analyzing. Fradkin discloses methods, systems and computer program products for detecting an anomaly in data provided by each one of a plurality of correlated sensors comprising receiving time series data sequences from each one of a plurality of correlated sensors, determining a numeric representation for each one of the time series data sequences, determining an anomaly score for each one of the time series data sequences using the determined numeric representation for each one of the time series data sequences, and determining a distribution of the determined anomaly scores under normal conditions. Prabhaker et al. disclose an alert system and method includes at least first and second detectors that each includes environmental condition detection circuitry, data processing circuitry, and wireless communication circuitry, wherein the first and second detectors are respectively carried by first and second users; the first and second detectors detect environmental conditions in a vicinity of the respective detectors and communicate detection data to the respective data processing circuitry; in response to detection of a hazardous environmental condition by the first detector, the first detector provides an alert notification to the first user and communicates the alert to the second detector via wireless communication, and in response to receipt of an alert from the first detector, the second detector transmits the alert to another detector or device via wireless communication.  The references either singularly or in combination fail to anticipated or render the above limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687